Case 2:18-cv-07090-CAS-GJS Document 26-3 Filed 11/14/18 Page 1 of 8 Page ID #:487




                   EXHIBIT 1
                                                           EXHIBIT 1 - PAGE 33
Case 2:18-cv-07090-CAS-GJS Document 26-3 Filed 11/14/18 Page 2 of 8 Page ID #:488


                                    Curriculum Vitae
                                    JAMES ROBERT BENYA, PE, FIES, FIALD
                                    Principal, the Benya Burnett Consultancy
                                    Winner of the 2008 Edison Award
                                    “At the leading edge of light” Metropolis, 1999
                                    “One of the top lighting designers in the US”, Departures by American
                                    Express, 1999
                                    “Top 25 Retail Lighting Designers in US”, Display and Design Ideas, 2002
                                    “Hot designer”, SNAP Magazine, 2011
                                    “Jim has been at the forefront from the start, specializing in integrated
                                    daylighting strategies and sustainable lighting approaches long before most
                                    designers knew what that was,” Architectural Lighting, 2011

                                    Inaugural member of the Michigan Lighting Hall of Fame, 2013

                                   Jim Benya is a professional illuminating engineer, lighting
 designer, educator and consultant with 40 years of experience. He is a Registered
 Professional Electrical Engineer, Fellow of the Illuminating Engineering Society of North
 America (FIES), and Fellow of the International Association of Lighting Designers (IALD). A
 member of the legendary Smith Hinchman & Grylls Lighting Group, he established and led
 California’s seminal lighting design firm Luminæ Souter Lighting Design as Principal and
 CEO before starting Benya Lighting Design in 1994 in Portland, Oregon. His design work
 has been published in every major lighting design and architectural journal, including
 Architecture, Architectural Record, Architectural Lighting, Progressive Architecture, LD&A,
 Lighting Dimensions, Interiors, Interior Design, Designers West, Northern California Home
 and Garden, Architectural Digest, and Building Design and Construction. He has won
 numerous lighting design awards, including the Edison Award, the Edison Award of
 Excellence (7 times), the Edison Award for Environmental Design (thrice), the International
 Illumination Design Award of Excellence, and the Source Awards First Place Award. He is
 the author of Lighting Design Basics (Wiley 2012) and Lighting Retrofits and Relighting
 (Wiley 2011) and his work is featured in nine books, including the Best of Lighting Design.
 In 2012 he returned to northern California to begin the Benya Burnett Consultancy with
 partner Deborah Burnett in Davis, California and to work extensively with the California
 Energy Commission and Southern California Edison.

 PROFESSIONAL DESIGN AND ENGINEERING HISTORY

 Principal, the Benya Burnett Consultancy                                                      2012-present
 Principal, Benya Lighting Design, West Linn, OR                                               1994-2013
 Principal, Pacific Lightworks, Portland, OR                                                   1996-1998
 Principal, Luminæ Souter Lighting Design, San Francisco                                       1983-1994
 Associate and Chief Electrical Engineer, the Smith Group, Detroit                             1980-1983
 Electrical Engineer and Project Manager, the Smith Group, Detroit                             1973-1980



                                                                                    EXHIBIT 1 - PAGE 34
Case 2:18-cv-07090-CAS-GJS Document 26-3 Filed 11/14/18 Page 3 of 8 Page ID #:489


   EDUCATIONAL HISTORY

   BSE, University of Michigan, Electrical Engineering                                  1973
   BS, University of Michigan. Computer Science                                         1973
   Graduate work in Computer Science, University of Michigan                            1973
   Professional Development Work in Building Energy Systems, Iowa State                 1978
   Professional Development Work in Daylighting, Harvard Graduate School                2009


   ACADEMIC TEACHING HISTORY

   Adjunct Professor of Architecture, Lawrence Technological University           1974-1978
   Adjunct Professor of Architecture, Wayne State University                      1979
   Adjunct Professor of Design, University of Michigan                            1980-1983
   Adjunct Professor of Architecture, University of California at Berkeley        1984-1985
   Adjunct Professor of Architecture, California College of Art                   1986-1995
   Artist in Residence, University of Nebraska School of Architecture             1998
   Adjunct Professor of Interior Design, Marylhurst University                    2002
   Guest Lecturer, Oregon State University Interior Design Lighting Class         1999-2010
   Special studio in Daylighting, Daylectric Lighting, Ball State University      2007-2009
   Director of the Advanced Lighting Design Program, UC Davis                     2012-2013


   PROFESSIONAL DEVELOPMENT TEACHING/LECTURE HISTORY
   National and International Venues
   LightFair International (58 presentations)                                     1990-2017
   Prof. Lighting Design Conference (Berlin, Madrid, Copenhagen, Rome, Paris)     2009, 2011,2013,
                                                                                  2015, and 2017
   Professional Lighting Design (Alingsås, Copenhagen, Wismar, Venice)            2011
   Pan Pacific Lighting Conference, (San Francisco)                               1984,1986,1989
   Intl. Daylighting Conference (Bilbao, Rotterdam, Lausanne, Copenhagen, London) 2007,2009,2011,
                                                                                    2013 and 2015
   IALD Annual Conference                                                         2000,2002,2010
   IES Annual Conference                                                          1985,1988,1990
                                                                                  2000, 2005, 2017
   International Dark Sky Association Annual Meeting                              2002,2003,2008
   AIA Annual Conference                                                          2001,2005,2007
   ASID Annual Conference                                                         1985,1986,1989
                                                                                  1990,1994,1998
   Green Build                                                                    2002,2003,2007
                                                                                  2008, 2009
   Neocon Chicago                                                                 1998,2002,2009
   Strategies in Light (LED and OLED conferences)                                 2009,2011,2012,
                                                                                    2015, 2017
   LED Show                                                                       2013, 2015
   LightShow West                                                                 2013, 2014, 2015
   LED Specifier Summit                                                           2013, 2014
   US DOE LED/OLED Manufacturer Summit                                            2014
   IES Airport Lighting Conference                                                2014




                                                                                EXHIBIT 1 - PAGE 35
Case 2:18-cv-07090-CAS-GJS Document 26-3 Filed 11/14/18 Page 4 of 8 Page ID #:490


    Local and Regional Venues
    Flagstaff Regional Dark Sky Conference                                        2014
    Designers Saturday, New York                                                  1992
    Lighting Academy, Southern California Edison (5 classes, multiple times) 2007-2011
    AIA Professional Development Classes Presented 20 programs local level) 2001-2011
    ASID Professional Development Classes presented (82 programs local level)              1983-2009
    APEM Professional Development Classes presented (local level)                 1985-1995
    IES Regional and Sectional Meetings -75 programs                                       1975-2011
    Professional Development Classes for Commercial Clients                       1983-2011
             Commercial presentation and program clients include Acuity Brands Lighting, Cooper
             Lighting, GE Lighting, Sylvania Lighting, Lutron Electronics, ELP Lighting, Efficiency Vermont,
             Southern California Edison, Pacific Gas & Electric, LA DWP, Southern California Gas Co, San
             Diego Gas & Electric, California Lighting Technology Center, Oklahoma Gas & Electric,
             Edison Electric Institute, American Lighting Association, Oregon Energy Trust. Pacific Power
             Company, BC Hydro, Connecticut Power and Light, Con Edison, Com Edison, Atlantic
             Electric, Georgia Power, Lucifer Lighting, NEEA, NEEP, CHPS, ASHRAE, Energy Center of
             Wisconsin, ACEEE, NRDC, Professional Lighting Design magazine, Architectural Lighting
             magazine, Architect magazine, AMC Trade Shows, the Atlanta Mart, the Merchandise Mart,
             LA Design Center, SF Mart, the Miami Merchandise Mart, Dallas Mart, Specs Retail
             Conference, the Electric Show, Electric West, EWEB, IIDA
    College Lectures                                                              1983-2011
             Programs include University of Oregon, Oregon State University, Mt. Hood Community
             College, University of Washington, University of California Davis, University of California
             Berkeley, Cal Poly Pomona, Cal Poly San Luis Obispo, University of California Santa Barbara,
             University of California San Diego, Cal State Chico, Cal State Sacramento, California Art
             Institute, La Canada College, UCLA, University of Nevada, Las Vegas, University of Texas, UT
             San Antonio, Venice School of Architecture, Hochschule Wismar, University of Montana,
             University of Idaho, Arizona State University, Oklahoma State University, University of
             Nebraska, Lawrence Technological Institute, University of Alabama, Memphis State
             University, Rhode Island School of Design, Louisiana Tech, University of Colorado, University
             of Virginia, University of Hawaii, Fashion Institute of Design, University of Vermont,
             University of Wisconsin, University of Minnesota, Parsons School of Design, University of
             Rochester, Chaminade College, Ball State University
    Papers Presentations
             IES, IALD, ASHRAE, USGBC, ACEEE, AIA, various programs.
    Internet Classes and Webinars
             Federal Energy Management Program (FEMP) Lighting Class                       1997-2002
             Bonneville Power ETC Program                                                  2013
             Focus on Energy Webinars (Wisconsin)                                          2013, 2014
    IES Light Up Philadelphia Conference                                                   2012
    NECA Annual Conference, Las Vegas                                                      2012
    IES Conference Australia New Zealand, Auckland                                         2011
    IES Conference Australia New Zealand, Queenstown, Keynote Address                      2008
    International Daylighting Conference, Bilbao                                           2007
    Trade Commission of Spain, Barcelona                                                   2005
    IES Annual Conference, Keynote Address                                                 1997




                                                                                    EXHIBIT 1 - PAGE 36
Case 2:18-cv-07090-CAS-GJS Document 26-3 Filed 11/14/18 Page 5 of 8 Page ID #:491


    MEMBERSHIPS
    Illuminating Engineering Society (IES)                                          1975-2017
            Fellow Emeritus                                                         2016
            Board of Fellows                                                        2003-2007
                                                                                    1994-1998
              Airport Lighting Committee                                            2014
              ASHRAE AEDG Schools                                                   2005-2007
              Technical review committee                                            2007
              Spectral effects committee                                            1998-2002
              ASHRAE/IES90.1 representative                                         1992-1997
              Elected Fellow                                                        1991
              Energy Management committee                                           1983-2008
              Health Care Committee                                                 1979-1983
              Chair, annual meeting program committee                               1985
              Annual conference papers                                              1975,1983,2010
              Elected member                                                        1975
    International Association of Lighting Designers (IALD)                          1987-2017
              Fellows Selection Committee                                           2010-2012
              Elected Fellow                                                        2005
              Special presidential citation                                         2003
              LightFair Management Board                                            2002-2004
              NCQLP Board                                                           2002-2003
              Member of Board, Director of External Affairs                         2002-2003
              Member of Board, Director of Education                                2001
              LightFair Program Committee                                           1998-2001
              Elected Professional Member                                           1987
    International Dark Sky Association (IDA)                                        2001-2017
              Chair, Model Lighting Ordinance Task Force                            2001-2017
              Chair, Technical Committee                                            2013-2015
              Board of Directors                                                    2001-2015
              Treasurer                                                             2008-2009
              Technical Committee                                                   2001-2012
    American Society of Heating, Refrigeration and Air Conditioning Engineers (ASHRAE)
              Member, SPC 189.1                                                     2009-2010
              Member SPC 90.1                                                       1992-1997
              AEDG Schools                                                          2005-2007
              High Efficiency Buildings Conference Paper presenter                  2010, 2012
    US Green Buildings Council (USGBC)                                              2002-2012
    Institute of Electrical and Electronic Engineers    (IEEE)                      2005-2009
    National Council on Qualifications for the Lighting Professions (NCLQP)
              Chairman, Examination Committee                                       2000
              Chairman, Test Committee                                              1997-1999
              Member, organizing committee                                          1995-1996
              Lighting Certified                                                    1998-2010
    General Electric Consumer Advisory Council         (GE CAC)                     2001-2012
    California Energy Commission (CEC)
              Advanced Lighting Professional Advisory Committee                     1987-1994
              Advanced Lighting Advisory Committee                                  1995-1998



                                                                             EXHIBIT 1 - PAGE 37
Case 2:18-cv-07090-CAS-GJS Document 26-3 Filed 11/14/18 Page 6 of 8 Page ID #:492


    PUBLICATIONS
    Books (Author and Co-Author)
    Lighting Design Basics Second Edition, Wiley                                  2012
    Lighting Retrofits and Relighting, Wiley                                      2011
    Lighting Design Basics Wiley                                                  2004
    Lighting Fundamentals, EPRI                                                   1997
    Lighting Retrofit Handbook, EPRI                                              1997
    Daylighting Fundamentals, EPRI                                                1998
    Lighting Controls: Patterns for Design, EPRI                                  1996

    Contributing Editor and Author
    Advanced Lighting Guidelines , California Energy Commission           1990,1993
    Advanced Lighting Guidelines, New Buildings Institute                 2001,2003,2009
    Lighting Controls Patterns for Design, EPRI                           1997

    Author and Columnist
    Architectural Lighting Magazine                                       1988-1992
    Architectural Record Magazine                                         1992-1997
    Architectural Lighting Magazine                                       2001-2012
    Blog, Architectural Lighting                                          2008-2009
    Lighting Design and Application                                       Centennial

    Articles and papers
    Architectural Lighting                                        55 articles and columns
    Architectural Record                                          16 articles and columns
    Progressive Architecture                                      1 article (1983)
    Building Operating Management                                 3 articles
    Better Bricks Website                                         4 articles
    EC&M (McGraw Hill)                                            2 articles
    Building Design and Construction                              2 articles


    Published White Papers
    Lighting Calculations Using LED, Cree Website                                 2011
    GaN on GaN LED Technology, SORAA Wesbite                                      2012

    REGISTRATIONS AND CERTIFICATIONS
    Professional Engineer, California 12078                               1984-present
    Professional Engineer, Michigan 24679                                 1977-1984
    Class A Energy Auditor, Iowa                                          1978
    Certified Lighting Efficiency Professional (CLEP)                     1992-1995
    Lighting Certified (NCQLP)                                            1998-2010




                                                                     EXHIBIT 1 - PAGE 38
Case 2:18-cv-07090-CAS-GJS Document 26-3 Filed 11/14/18 Page 7 of 8 Page ID #:493


    LIGHTING DESIGN AND OTHER AWARDS
    2013    Edison Award for Environmental Design, REDDING SCHOOL FOR THE ARTS
    2011    Edison Award for Environmental Design, UNIVERSITY OF ARIZONA SIXTH STREET
            HOUSING
    2008   The Edison Award, SACRAMENTO MEMORIAL AUDITORIUM
    2008    Edison Award for Environmental Design, SACRAMENTO MEMORIAL AUDITORIUM
    2002   Edison Award for Environmental Design, LEWIS AND CLARK LAW LIBRARY
    1996   Award of Merit, IL FORNAIO PORTLAND
    1992   Award of Merit, ESPRIT DE CORP
    1989    Award of Excellence, RUSS BUILDING
    1989    Award of Excellence, BANK OF THE WEST
    1989    Award of Merit, BROWN AND BAIN
    1984    The Edison Award, FRANCO FERINI
    2008   Guth Award of Merit and Lumen Award, SIDWELL FRIENDS SCHOOL
    2003   Guth Award of Merit, WEST LINN LIBRARY
    2003   Guth Award of Merit, SYMANTEC SPRINGFIELD
    2003   Guth Award of Merit, LEWIS AND CLARK LAW LIBRARY
    2000   Guth Award of Merit, THE HOTEL PATTEE
    2000   Guth Award of Merit, THE STREET OF DREAMS
    1997   Guth Award of Merit, HARRAH’S MARDI GRAS CASINO
    1996    Guth Award of Merit, CITY OF PHOENIX STREET LIGHTING
    1995    Guth Award of Merit, PALACE CASINO
    1994    Guth Award of Merit, CITY OF MEMPHIS TROLLEY AND MAIN STREET
    1993    Guth Award of Merit, ESPRIT DE CORP
    1993    Guth Award of Merit and EPRI Efficiency Award, BEECH RESIDENCE
    1992    Guth Award of Merit, STANFORD CHILDREN’S HOSPITAL
    1991    Guth Award of Merit, WOLF RESIDENCE/MARIN DESIGNERS SHOWCASE
    1991    Guth Award of Merit, THE RESORT AT SQUAW CREEK
    1991    Guth Award of Merit, THE MARIN CIVIC CENTER
    1990    Guth Award of Merit, HILLSBOROUGH RESIDENCE
    1989    Guth Award of Merit, EMBASSY SUITES KAANAPALI, MAUI
    1988    Award of Excellence, ST. MARY’S CATHEDRAL
    1987    Guth Award of Merit, PAN PACIFIC LIGHTING EXPOSITION
    1987    Guth Award of Merit, FRANCO FERINI
    1986    Guth Award of Merit, RESIDENCE IN MARIN
    1984    Guth Award of Merit, COMPREHENSIVE HEALTH SERVICES OF DETROIT
    1984    Guth Award of Merit, AYLA FOR MEN
    1981    Guth Award of Merit, ATLANTA INTERNATIONAL AIRPORT
    2012    Beyond Green Honor Award - First Place for a New Academic Complex, REDDING
            SCHOOL FOR THE ARTS
    2012    Design Excellence Award, AIA Educational Facility Design Awards, REDDING SCHOOL
            FOR THE ARTS
    2011   Beyond Green Advanced Building Citation, PORTLAND COMMUNITY COLLEGE
    2011    Design Excellence Award, Community Facilities, HAVEN FOR HOPE
    2009   AIA COTE Top Ten, THE CHARTWELL SCHOOL
    2006   AIA COTE Top Ten, THE SIDWELL FRIENDS SCHOOL
    2004    IALD Presidential Special Service Citation
    2003    Better Bricks Professional Services First Runner Up



                                                                         EXHIBIT 1 - PAGE 39
Case 2:18-cv-07090-CAS-GJS Document 26-3 Filed 11/14/18 Page 8 of 8 Page ID #:494


    2003    IALD International Lighting Design Awards Special Citation, SYMANTEC
    1998    AIA Award, Architecture+Energy Program
    1995    US Department of Transportation and Endowment for the Arts
            Design for Transportation Award of Merit
    1994    IESNA Presidential Citation
    1990    IESNA South Pacific Coast Vice-President’s Award
    1990    Halo/ASID First Place Commercial, BANK OF THE WEST
    1980    Michigan Governor’s Award
    1976    Electrical Consultant Energy Efficiency Design Award

    HIGH PERFORMANCE AND EFFICIENT BUILDINGS INCLUDING LEED
    (3) Zero Net Energy Buildings (Fort Huachuca Colonel Smith Middle School, Redding School for the
             Arts, the Chartwell School)
    (15) LEED Platinum Buildings
    (1) WELL Platinum Building
    (20) LEED Gold Buildings
    (15) LEED Silver and Qualified Buildings
    PATENTS
    8502480 (2013) for a complex lighting control system that choreographs the lighting of environments
           and apparel, with emphasis on LED's.
    20080005044 (2008) for an electronic signaling system to reduce power demand in buildings.

    CONTACT INFORMATION
    James R Benya
    Design Services, Inc.
    Dba BENYA BURNETT CONSULTANCY
    501 Fillmore Court
    Davis, CA 95616
    Cell/SMS +1 (503) 519-9631
    jbenya@benyaburnett.com
    www.benyaburnett.com




                                                                                 EXHIBIT 1 - PAGE 40
